UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-1253



ADELINE COTTON,

                                                          Petitioner,

          versus


DIRECTOR, OFFICE OF WORKERS’ COMPENSATION
PROGRAMS, UNITED STATES DEPARTMENT OF LABOR;
NEWPORT NEWS SHIPBUILDING AND DRY DOCK
COMPANY,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(01-0420)


Submitted:   August 6, 2002             Decided:   September 24, 2002


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Adeline Cotton, Petitioner Pro Se. Patricia May Nece, UNITED STATES
DEPARTMENT OF LABOR, Washington, D.C.; Lawrence Philip Postol,
SEYFARTH SHAW, Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Adeline Cotton seeks review of the Benefits Review Board’s

decisions and orders affirming the administrative law judges’

denial of long term disability benefits pursuant to the Longshore

and Harbor Workers Compensation Act, 33 U.S.C.A. §§ 901 to 950

(West 2001).   Our review of the record discloses that the Board’s

decisions are based upon substantial evidence and are without

reversible error.   Accordingly, we affirm on the reasoning of the

Board.   See Cotton v. Newport News Shipbuilding & Dry Dock Co.,

Nos. 01-0420; 92-2333 (BRB Jan. 24, 2002; Nov. 29, 1995).       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                 2